UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6816


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD ANTHONY MOORE, a/k/a 3:01cr31-2, a/k/a Ronnie-Mo,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00031-FDW-2)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronald Anthony Moore, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald    Anthony    Moore       appeals   the        district       court’s

order denying relief on his motion to reduce his sentence under

18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no    reversible      error.      Accordingly,         we    affirm    for    the

reasons     stated    by   the   district     court.    See        United   States     v.

Moore, No. 3:01-cr-00031-FDW-2 (W.D.N.C. Apr. 24, 2009).                              We

dispense     with     oral    argument    because       the        facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2